Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed November 20, 2020.  
Claims 40-61 are pending in the present application.


Election/Restrictions
Applicant’s election without traverse of an oligonucleotide complementary to at least 11 consecutive nucleotides of SEQ ID NO: 5 and an NRTI reverse transcriptase inhibitor, with specific election of lamivudine in the reply filed on November 20, 2020 is acknowledged.
Accordingly, claims 53 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 20, 2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 40-52, 54-56, and 58-61 have been examined on the merits as detailed below:


Drawings
The Drawings filed April 24, 2019 are acknowledged and have been accepted by the Examiner. 


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed December 18, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed November 22, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed February 26, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed January 2, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references at pages 74 and 75 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 


Specification
Applicant’s reference to priority in the first paragraph of the Specification is acknowledged.  However, the reference should be updated to reflect U.S. Applications for Patents that have issued.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54-56 and 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 54-56 and 58-61 are indefinite because the term, “HSATII” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of human satellite II (HSATII) would be appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 40-49, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Science, 2011 Vol. 33:593-596) (hereinafter, “Ting”) (submitted on the IDS filed January 2, 2020) in view of WO 2004/035918 to Exiqon (hereinafter, “Exiqon”) (submitted on the IDS filed January 2, 2020) and U.S. Patent Publication 20030083481.
 The claims are drawn to a method of treating a subject with cancer, wherein the cancer expresses high levels of human satellite II (HSATII) RNA, the method comprising administering: (a) an isolated oligonucleotide of 13-30 nucleotides that hybridizes to the HSATII RNA wherein at least one nucleotide of the oligonucleotide is modified or is a nucleotide analogue; and (b) a reverse transcriptase inhibitor.
Ting is relevant and relied upon in its entirety.  Particularly, Ting teaches aberrant overexpression of HSATII RNA in several cancers, including prostate cancer, but not in corresponding normal tissue.  See Abstract for example.  Ting teaches that the cancers evaluated in their studies comprises a mutation in Tp53.
Ting does not necessarily teach administering to a subject in need of treatment (a) an isolated oligonucleotide that hybridizes to HSATII RNA and (b) a reverse transcriptase inhibitor. 
Exiqon is relevant and relied upon in its entirety.  Particularly, Exiqon teaches oligonucleotides for detecting and analyzing nucleic acids of interest.  Specifically, Exiqon teach the comparison of the hybridization pattern of a patient nucleic acid sample to that of one or more standards is used to determine whether or not a patient has a particular disease, disorder, condition, or infection or an increased risk for a particular disease, disorder, condition, or infection. In some embodiments, the comparison is used to determine what pathogen has infected a patient and to select a therapeutic for the 
Of note, Exiqon discloses a human satellite 2 repeat sequence DNA oligo capture probe which meets the functional limitations of Applicant’s claimed invention as it hybridizes to a HSATII RNA.  See sequence alignment below:
RESULT 8
ADS92010/c
ID   ADS92010 standard; DNA; 23 BP.
AC   ADS92010;
DT   02-DEC-2004  (first entry)
DE   Human satellite 2 repeat sequence DNA oligo capture probe.
KW   biostability; cancer; cytostatic; diagnostic microarray; ss; probe;
human; satellite 2 repeat; locked nucleic acid; LNA.
OS   Homo sapiens. Synthetic.
FH   Key             Location/Qualifiers modified_base   1..23
                   /*tag=  a
                   /mod_base= OTHER
                   /note= "OTHER= Optionally includes various combinations 
                   of LNA substitutions."
PN   WO2004035819-A2.
PD   29-APR-2004.
PF   21-OCT-2003; 2003WO-DK000715.

PR   21-OCT-2002; 2002US-0420278P.
PR   19-MAY-2003; 2003DK-00000752.
PA   (EXIQ-) EXIQON AS.(MORK/) MORK S.
PI   Kauppinen S,  Alsbo C,  Nielsen PS,  Jeffares DC,  Mourier T; Arctander P,  Tommerup N,  Tolstrup N,  Vissing H;
DR   WPI; 2004-357224/33.
PT   New non-naturally-occurring nucleic acid having a melting temperature 
capture efficiency higher than a control nucleic acid, useful for 
detecting and amplifying target nucleic acid, for alternative mRNA splice
variant detection.
PS   Example 54; Page 325; 400pp; English.

This invention relates to novel non-naturally occurring nucleic acids 
that exhibit enhanced biostability and capture efficiency i.e. 
hybridisation. Specifically, it refers to locked nucleic acid (LNA) 
oligos that have restricted flexibility in the ribofuranose ring of the 
nucleoside due to the presence of a 2'-O, 4'-C methylene bridge. The 
present invention describes these oligos as useful for detecting target 
nucleic acids and in particular for profiling mRNA splice variants, 
detecting mutations, deletions or duplications that may be associated 
with onset or increased risk of diseases such as cancer. Accordingly, 
such oligos exhibit cytostatic activities. Furthermore, these LNA 
containing oligos can be used as fluorescent in situ hybridisation (FISH)

as well as antisense oligos that can modulate or silence sense nucleic 
acid agents. This oligonucleotide sequence is a human satellite 2 repeat 
sequence DNA oligo capture probe (that can optionally be LNA-modified) 
given in an exemplification of the invention.
SQ   Sequence 23 BP; 5 A; 7 C; 2 G; 9 T; 0 U; 0 Other;

  Query Match             85.7%;  Score 18;  DB 10;  Length 23;
  Score over Length       78.3%;
  Best Local Similarity   100.0%;
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 ATCGAATGGAATCGAATG 21
              ||||||||||||||||||
Db         22 ATCGAATGGAATCGAATG 5

The DNA oligo capture probes of Exiqon comprise modifications including 2'-O-methyl, 2'-fluoro, and LNA nucleotides and phosphorothioate linkages.  See section entitled, “Exemplary Oligomers of the Invention and Methods for Synthesizing Them”.  Also, see Example 17. The DNA oligo capture probe of Exiqon are synthesized as DNA and DNA/LNA mixmer oligonucleotides. 
Exiqon also teaches that the nucleic acids of their invention act well as antisense oligos that can modulate or silence a target gene for the purpose of treating cancer, including prostate cancer.
U.S. Patent Publication 20030083481 is relevant and relied upon in its entirely.  U.S. Patent Publication 20030083481 particularly teaches prostate cancer treatment with reverse transcriptase inhibitor, Lamivudine.  U.S. Patent Publication 20030083481 teaches that the cancers of their invention comprise a TP53 mutation.  See Table 4.  Also, see paragraphs [0710] and [0786].
Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design agents which treat subjects with cancer.  Nucleic acids that hybridizes to HSATII RNA and reverse transcriptase inhibitors meet 
Before the effective filing date of the claimed invention, it was well-known that HSATII was overexpressed in several cancers, including prostate cancer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a HSATII antisense for the treatment of tumor cells overexpressing HSATII for the purpose of inhibiting the upregulated gene.
The art provides guidance in the form of known, effective, and practiced types of reverse transcriptase inhibitors for the treatment of cancer.  Before the effective filing date of the claimed invention, the art was replete with examples describing the use of reverse transcriptase inhibitors in cancer treatment, including prostate cancer.  See Ting.  A person of ordinary skill in the art would obviously combine the treatment of Exiqon and U.S. Patent Publication 20030083481 with the diagnostic of Ting to come to the overall claimed subject matter.  
A person of ordinary skill in the art would have been motivated to use the isolated oligonucleotide that hybridizes to HSATII (e.g. antisense) in combination with a reverse transcriptase inhibitor for additive or beneficial cancer therapeutic effects.     
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.

Claims 54-56 and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Science, 2011 Vol. 33:593-596) (hereinafter, “Ting”) (submitted on the IDS filed January 2, 2020) in view of U.S. Patent Publication 20030083481.
The claims are drawn to a method of treating a subject with cancer, wherein the cancer expresses high levels of human satellite II (HSATII) RNA, the method comprising administering to the subject in need of treatment a therapeutically effective amount of a reverse transcriptase inhibitor.
Ting is relied upon as discussed above.
Ting does not necessarily teach administering to a subject in need of treatment a reverse transcriptase inhibitor. 
U.S. Patent Publication 20030083481 is relied upon as discussed above.
Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design agents which treat subjects with cancer.  Reverse transcriptase inhibitors meet this need since they have been shown in the prior art to act as agents of cancer treatment.  It is the Examiner’s position that using the combination of the prior art, the skilled artisan would have arrived at the claimed invention with a reasonable expectation.
Before the effective filing date of the claimed invention, it was well-known that HSATII was overexpressed in several cancers, including prostate cancer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a reverse transcriptase inhibitor for the treatment of tumor cells overexpressing HSATII for the purpose of cancer treatment.
20030083481 with the diagnostic of Ting to come to the overall claimed subject matter.  
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 40-52, 54-56, and 58-61 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,301,624 in view of U.S. Patent Publication 20030083481. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method claims of U.S. Patent No. 10,301,624 embrace and encompass the method claims of the instant invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the issued Patent as certain preferred embodiments.  A person of ordinary skill in the art would have been motivated to use the isolated oligonucleotide that hybridizes to HSATII (e.g. antisense) of 10,301,624 in combination with the reverse transcriptase inhibitor of U.S. Patent Publication 20030083481 for additive or beneficial cancer therapeutic effects.     
20030083481 overlaps in scope and fully embraces that which is claimed in the instant invention.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,301,624 is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635